DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/07/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
	Claims 1-9 are canceled
	Claims 10-16 are newly added
	Claims 10-16 are examined as follows.

Claim Objections
Claims 10-13 are objected to because of the following informalities: 
Regarding claim 10:
 In line 5, “the state” should read as “a state”, 
In line 12, “the detector” should read as “the at least one detector”,
In line 13, “the current state” should read as “a current state”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 -16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 14, the phrase “a kitchen appliance” in the preamble is unclear how the method for controlling one kitchen appliance comprising the steps of controlling the first kitchen appliance and a further kitchen appliance. It is suggested to amend the preamble as “A method for controlling kitchen appliances” or “A method for controlling a food preparation system”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-16 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 14:
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, it is directed to a process (method).
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural phenomenon?
No, the claim further recites “detecting at least one piece of information about the state of a foodstuff by a first kitchen appliance, preparing the foodstuff by a further kitchen appliance,
controlling the further kitchen appliance as a function of the at least one piece of detected information, preparing the foodstuff in a first preparation operation by the first kitchen appliance, preparing the foodstuff in a further preparation operation by the further kitchen appliance, and taking into account a preparation history of the first preparation operation in the further preparation operation for controlling the further kitchen appliance”.
The limitations above recite the idea of detecting data, preparing food, controlling based on the detected data/preparation history. This is a mental process, and mathematical concept as described in MPEP 2601.04(a)(2)(I), and 2601.04(a)(2)(II).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial exception
into a practical application?
No, the claim further recites “first kitchen appliance, further kitchen appliance”, which is not directed to an improvement in the functioning of a computer or an improvement to another technology. In particular, the claim did not improve the technical controlling of a device (kitchen appliance). See MPEP 2106.04(d).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. The limitations do not add elements amounting to significantly more than the judicial
exception. The “first kitchen appliance”, “further kitchen appliance” are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d). The limitations are specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) and 2106.05(f).). 
Thus, the claim is not patent eligible.

Regarding claim 15:
Claim 15 recites “heating the foodstuff as a function of a heating profile, comparing the at least one piece of detected information about the state of the foodstuff with a preparation instruction and adapting the heating profile as a function of the at least one piece of detected information about the state of the foodstuff”. The claim, which is analyzed under step 2B, is directed to a generic computer component, or a programmed computer to perform generic computer controlling functions, which does not integrate the exception into a practical application or provide significantly more than the judicial exception. (See MPEP 2016.05(d)).
Thus, the claim is not patent eligible.

Regarding claim 16:
Claim 16 recites “detecting at least one piece of information about a preparation parameter during the further preparation operation, and controlling the further kitchen appliance as a function of the at least one piece of detected information about a preparation parameter”. 
The claim, which is analyzed under step 2B, is directed to a generic computer component, or a programmed computer to perform generic computer controlling functions, which does not integrate the exception into a practical application or provide significantly more than the judicial exception. (See MPEP 2016.05(d)).
Thus, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 20160238459 to Koetz et al. (“Koetz”).

Regarding claim 10, Fig. 1 of Koetz discloses, a system for preparation of food (see Fig. 1), comprising:
a processor (see transmission-receiving device 2 in Fig. 1 in combination with the control unit of kitchen appliance 1 as disclosed in para 0046, wherein the transmission-receiving device 2 has a communication module as well as a further electronics, such as, for example, a digital signal processor, a memory module, an accumulator and a charging electronics for it as disclosed in para 0038);
a first kitchen appliance (see a processor, mixer or first kitchen appliance 4 in Fig. 1) connected to the processor (see transmission-receiving device 2 in Fig. 1 in combination with the control unit of kitchen appliance 1 as disclosed in para 0046) via a first communication connection (see annotated Fig. 1, wherein a communication interface 8 in Fig. 1, which has a radio module, for example, such as a WLAN module or the like as disclosed in para 0039),
wherein the first kitchen appliance (4) comprises at least one detector (see temperature sensor 3 in Fig. 1, wherein the transmission-receiving device 2 as well as the temperature sensor 3 together form a system according to the invention for measuring a temperature inside the other kitchen appliance 4 as disclosed in para 0040 and wherein the user places the temperature sensor 3 into or on the item to be coked 21, so as to measure the temperature of the item to be cooked 21. He can do this directly following the filling of the item to be cooked 21 into the vessel 20 for the item to be cooked, for example, so that the temperature sensor 3 is already present in the item to be cooked 21 at the beginning of the cooking process as disclosed in para 0041) for detecting at least one piece of information (see current temperature detected by sensor 3) about the state of a foodstuff (the item to be cooked 21); and
a further kitchen appliance (see oven, further food processor or second kitchen appliance 1 in Fig. 1) connected to the processor (see transmission-receiving device 2 in Fig. 1 in combination with the control unit of kitchen appliance 1 as disclosed in para 0046) via a second communication connection (see annotated Fig. 1, wherein the transmission-receiving device 2 subsequently transmits the value of the determined current temperature of the item to be cooked 21 to the other kitchen appliance 1, here the food processor, by means of its communication module, for example a WLAN module as disclosed in para 0046),
wherein the processor (see transmission-receiving device 2 in Fig. 1 in combination with the control unit of kitchen appliance 1 as disclosed in para 0046) is configured to compare the at least one piece of detected information about the state of the foodstuff with a preparation instruction (disclosed in para 0046 “the control device is programmed in such a manner that, in response to a certain temperature of the item to be cooked 21, it activates a heating device of the kitchen appliance 1, so that the ingredient contained inside the preparation vessel 7 is heated up”), 
wherein the processor (see transmission-receiving device 2 in Fig. 1 in combination with the control unit of kitchen appliance 1 as disclosed in para 0046) is configured to control the further kitchen appliance (1) as a function of a result of the comparison (disclosed in para 0047 “If the predetermined temperature has not yet been reached, the above-explained measurement steps are carried out again”),
wherein the detector (3) of the first kitchen appliance (4) is configured to detect information about the current state of the foodstuff at regular time intervals, and wherein the processor is configured to store the detected information in a preparation history (disclosed in para 0045 “The response signals received from the temperature sensor 3 by the transmission-receiving device 2 are stored, for example inside a data memory of the transmission-receiving device 2, and are subsequently evaluated inside a digital signal processor of the transmission-receiving device 2. The response signal comprising the largest signal intensity is determined from the stored response signals and the frequency of this response signal is subsequently compared to temperature-dependent resonance frequencies of the temperature sensor 3. If the response signal comprising the strongest intensity corresponds to a stored resonance frequency, the temperature can be determined reliably. The larger the number of the excitation signals inside the defined frequency band, the more meaningful the measurement result”), and
wherein the processor (see transmission-receiving device 2 in Fig. 1 in combination with the control unit of kitchen appliance 1 as disclosed in para 0046) is configured to control the further kitchen appliance (1) as a function of the preparation history (disclosed in para 0046 “The transmission-receiving device 2 subsequently transmits the value of the determined current temperature of the item to be cooked 21 to the other kitchen appliance 1, here the food processor, by means of its communication module, for example a WLAN module. The kitchen appliance 1 receives this information by means of its communication interface 8 and transits it to a control device of the kitchen appliance 1, which controls a preparation step inside the preparation vessel 7 as a function of the temperature. For example, the control device is programmed in such a manner that, in response to a certain temperature of the item to be cooked 21, it activates a heating device of the kitchen appliance 1, so that the ingredient contained inside the preparation vessel 7 is heated up”).

    PNG
    media_image1.png
    564
    840
    media_image1.png
    Greyscale

Regarding claim 11, Fig. 1 of Koetz further discloses, wherein the further kitchen appliance (1) is configured to heat the foodstuff as a function of a heating profile, wherein the processor (see transmission-receiving device 2 in Fig. 1 in combination with the control unit of kitchen appliance 1 as disclosed in para 0046) is configured to adjust/control the heating profile as a function of the result of the comparison between the detected information from the detector (3) and the heating profile that implemented/programed to the kitchen appliance (1), (disclosed in para 0046 and para 0047 “The kitchen appliance 1 receives this information by means of its communication interface 8 and transits it to a control device of the kitchen appliance 1, which controls a preparation step inside the preparation vessel 7 as a function of the temperature. For example, the control device is programmed in such a manner that, in response to a certain temperature of the item to be cooked 21, it activates a heating device of the kitchen appliance 1, so that the ingredient contained inside the preparation vessel 7 is heated up… If the predetermined temperature has not yet been reached, the above-explained measurement steps are carried out again”). 

Regarding claim 13, Fig. 1 of Koetz discloses, wherein the processor is integrated in the first kitchen appliance or in the further kitchen appliance (see Fig. 1 and para 0046).

Regarding claim 14, Fig. 1 of Koetz discloses, a method for controlling a kitchen appliance, comprising:
detecting (see detector 3) at least one piece of information about the state of a foodstuff (21) by a first kitchen appliance (mixer 4),
preparing the foodstuff by a further kitchen appliance (see oven 1),
controlling the further kitchen appliance (1) as a function of the at least one piece of detected information (see para 0046),
preparing the foodstuff in a first preparation operation by the first kitchen appliance (see para 0044),
preparing the foodstuff in a further preparation operation by the further kitchen appliance (see para 0046), and
taking into account a preparation history of the first preparation operation in the further preparation operation for controlling the further kitchen appliance (see para 0046).

Regarding claim 15, Fig. 1 of Koetz discloses, further comprising: heating the foodstuff as a function of a heating profile (see para 0046), comparing the at least one piece of detected information about the state of the foodstuff with a preparation instruction (see para 0047), and adapting the heating profile as a function of the at least one piece of detected information about the state of the foodstuff (see para 0046).

Regarding claim 16, Fig. 1 of Koetz discloses, further comprising: detecting at least one piece of information about a preparation parameter during the further preparation operation, and controlling the further kitchen appliance as a function of the at least one piece of detected information about a preparation parameter (see para 047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160238459 to Koetz et al. (“Fig. 1 in view of Fig. 2”).

Regarding claim 12, embodiment of Fig. 1 of Koetz discloses substantially all the limitations in claim 10. 
	However, Fig. 1 of Koetz does not disclose wherein the processor is connected to an external database for preparation instructions. 
Nonetheless, Fig. 2 of Koetz further discloses, wherein the processor (2) is connected to an external database (mobile end device 6 in Fig. 2) for preparation instructions (see Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date to modify the embodiment of Fig. 1 of Koetz with the embodiment of Fig. 2 of Koetz, wherein the processor is connected to an external database for preparation instructions in order to control the kitchen appliances via a mobile device such as smartphone or laptop such that the user does not have to stay and control at the kitchen appliances directly from the kitchen appliance as disclosed in para 0048.

Response to Amendment
The amendment of 05/04/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 05/04/2022 have been considered, but Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761        


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761